DETAILED ACTION
This action is pursuant to the claims filed on 11/22/2021. Claims 1-3 and 5-20 are pending. Claims 13-20 are withdrawn. A final action on the merits of claims 1-3 and 5-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the odor-masking compound comprises…" in line 7.  It is unclear if “the odor-masking compound” is claiming antecedent basis to “a first odor-masking compound”, “a second odor-masking compound”, or both the first and second odor-masking 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. PGPub No. 2005/0055021) in view of Backschieder (U.S. Patent No. 4,963,134), and in view of Yontz (U.S. PGPub No. 2011/0274643).
Regarding claim 1, Clement teaches a coating ([0011] discloses probe capable of being re-dipped into the coating as often as desired, therefore disclosing a multi-layer coating) for lubricating an electro-cautery probe of a cauterization device to resist sticking of tissue on the electro-cautery probe (abstract), each layer of the coating comprising: an amphiphilic lipid ([0008]); wherein a first portion of the total coating is provided in a bottle and on a sponge (See Fig 2, bottle 10 and sponge 22 containing coating 10), and a second portion of the total coating is coupled to the electro-cautery probe (see Fig 3, electro cautery probe 14 dipped into coating 10 to couple coating with tip) .
Clement fails to explicitly teach wherein the coating is a multi-layer coating.
However, Clement discloses the lubricating coating as capable of being applied as a multi-layer coating simply by applying the coating twice to the electro-cautery probe to ensure adequate coverage of the coating on the probe
Clement fails to teach a first portion of a total amount of the odor masking compound is dispersed within the amphiphilic lipid and a second portion of the total amount of odor-masking compound is couple to the electro-cautery probe.
In related cauterization prior art, Backscheider teaches that cauterization of tissue generates an unwanted and foul smelling plume (Col 1 lines 24-27) and further teaches the use of a deodorizer (deodorant canister 28) to mask the foul smell of the cauterization (Col 5 lines 41-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Clement in view of Backscheider to incorporate an odor masking compound within the system to deodorize the foul smell of the cauterized tissue. Doing so would solve the known problem of the resultant foul smell produced during cauterization (Backscheider Col 1 lines 24-27).
Clement/Backscheider fail to teach wherein the odor masking compound is a scented compound dispersed within the amphiphilic lipid comprising gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof.
In related odor masking prior art, Yontz teaches the use of scented compounds in health care products to provide a positive odor while masking malodors ([0005-0006]). Examiner notes that Yontz defines the term “health care products” as “medical devices externally applied to or into the body of humans and animals for ameliorating a health-related or medical condition” ([0090]). Yontz further teaches a scented compound that is biocompatible ([0090] describes the scented compounds used with healthcare and oral products), and comprises gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof. ([0067] describes scented compounds including gamma-decalactone, massoia lactone, and/or gamma-nonalactone).  Therefore it would have been obvious to one of ordinary skill in the art before the 
Regarding claims 2-3, in view of the combination of claim 1 above,
Yontz further teaches wherein the scented compound is biocompatible ([0090] describes the scented compounds used with healthcare and oral products), and further comprises hexyl acetate, fructone, ethyl methylphenylglycidate, and combinations thereof ([0067] describes scented compounds including fructone, hexyl acetate, ethyl methylphenylglycidate, and lactones; claim 17 explicitly claims a fragrant formulation comprising a gamma-decalactone or gamma-nonalactone and hexyl acetate, fructone, or ethyl methylphenylglycidate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Clement in view of Backscheider and Yontz to incorporate a biocompatible scented compound further containing hexyl acetate, fructone, and/or ethyl methylphenylglycidate into the coating to arrive at the device of claims 2-3 respectively. Doing so would solve the known problem of the resultant foul smell produced during cauterization (Backscheider Col 1 lines 24-27) by providing 
Regarding claim 5, Clement further teaches wherein the amphiphilic lipid comprises a lecithin ([0008]).
Regarding claim 6, Clement teaches a kit for disposing multiple layers of a lubricating coating by an electro-cautery probe (Kit of Fig 1; [0011] describes ability to apply multiple layers of coating) comprising: a lubricating coating comprising an amphiphilic lipid (Fig 2 coating 10, [0024]); a container containing the lubricating coating (Fig 2 container 24) and having headspace to receive a biocompatible scented compound (container 24 has interior headspace configured to receive a biocompatible scented compound); and a pad having a top surface formed to receive a portion of the coating  and the biocompatible scented compound (Fig 2 foam block 42 is capable of receiving a coating and biocompatible scented compound). Clement further teaches providing a container within the kit to necessarily hold a corresponding liquid while also advantageously keeping the liquid within the container sterile ([0041]); wherein a first portion of the total coating is provided in a bottle and on a sponge (See Fig 2, bottle 10 and sponge 22 containing coating 10), and a second portion of the total coating is coupled to the electro-cautery probe (see Fig 3, electro cautery probe 14 dipped into coating 10 to couple coating with tip) ..
Clement fails to teach wherein the kit includes a plurality of scent containers, each containing a biocompatible scented compound and wherein the kit is for masking a cauterizing odor generated.
Backscheider teaches that cauterization of tissue generates an unwanted and foul smelling plume (Col 1 lines 24-27) and further teaches the use of a deodorizer (deodorant canister 28) to 
Clement/Backscheider fail to teach wherein the deodorizer is a scented compound comprising gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof.
Yontz teaches the use of scented compounds in health care products to provide a positive odor while masking malodors ([0005-0006]). Examiner notes that Yontz defines the term “health care products” as “medical devices externally applied to or into the body of humans and animals for ameliorating a health-related or medical condition” ([0090]). Yontz further teaches a scented compound that is biocompatible ([0090] describes the scented compounds used with healthcare and oral products), and comprises gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof. ([0067] describes scented compounds including gamma-decalactone, massoia lactone, and/or gamma-nonalactone).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Clement in view of Backscheider and Yontz to incorporate a plurality of scented compounds comprising gamma-decalactone, gamma-nonalactone, and/or massoia lactone with corresponding containers to hold the scented compounds and be dispersed with the amphiphilic lipid such that a first portion the scented compoutn is to be dispersed abou thte amphiphilic lip and a second portion to be coupled to the electro-cautery probe to arrive at the kit of claim 6. Doing so would solve the known problem of the resultant foul smell produced during 
Regarding claim 7, in view of the combination of claim 6 above,
Clement further teaches wherein the pad is sterile ([0010]) and the lubricating coating and container are sterile ([0041], coating 10 and bottle 26 remain sterile by avoiding the dipping of the probe repeatedly within the bottle – indicating that the coating and bottle 26 are sterile before and during the procedure).
Clement fails to explicitly teach wherein the biocompatible scented compounds are sterile.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Clement in view of Backscheider and Yontz to sterilize every item within a surgical kit to arrive at the kit of claim 7. Doing so would be obvious to one of ordinary skill in the art as it is well known to have a sterile environment during a medical procedure to reduce the risk of complications during the procedure.
Regarding claim 8, in view of the combination of claim 6 above,
Yontz further teaches a plurality of scented compounds each having their own unique scent ([0067], fructone – apple, hexyl acetate – floral, ethyl methylphenylglycidate – strawberry, etc.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Clement in view of Backscheider and Yontz to incorporate a plurality of scent containers each containing a different biocompatible scented compound to arrive at the kit of claim 8. Providing a plurality of different scented 
Regarding claim 9, Clement further teaches a cauterization device having at least one electro-cautery probe (Fig 1 cauterization device 14 and probe 13).
Regarding claims 10-12, Clement teaches an electro-cautery probe for attachment to and use with a cauterization device to cut and/or cauterize tissue of a patient in surgery (Fig 1 cauterization device 14 with probe 13), the electro-cautery probe comprising: at least one surface configured to contact a patient's tissue to be cut and/or cauterized (Fig 1 and [0023], coating tip 12 with coating 10) and having a compound coupled thereto (contents of liquid 10 are coupled to surface of probe tip 12); and a coating ([0011] discloses probe capable of being re-dipped into the coating as often as desired, therefore disclosing a multi-layer coating), each layer comprising an amphiphilic lipid ([0008]) on the at least one surface (Fig 3 coating 10 applied to tip 12) wherein the amphiphilic lipid comprises lecithin ([0008]).
Clement fails to explicitly teach wherein the coating is a multi-layer coating.
However, Clement discloses the lubricating coating as capable of being applied as a multi-layer coating simply by applying the coating twice to the electro-cautery probe to ensure adequate coverage of the coating on the probe ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the coating of Clement to provide a multilayer coating to the electro cautery probe. Doing so would advantageously ensure that the electro cautery probe is properly lubricated as needed before and during the procedure ([0011]).
Clement fails to teach wherein the coating is an odor masking compound comprising gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof and further 
Backscheider teaches that cauterization of tissue generates an unwanted and foul smelling plume (Col 1 lines 24-27) and further teaches the use of a deodorizer (deodorant canister 28) to mask the foul smell of the cauterization (Col 5 lines 41-44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Clement in view of Backscheider to incorporate an odor masking compound to deodorize the foul smell of the cauterized tissue. Doing so would solve the known problem of the resultant foul smell produced during cauterization (Backscheider Col 1 lines 24-27).
Clement/Backscheider fail to teach wherein the odor masking compound is a scented compound comprising gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof and further comprises hexyl acetate, fructone, ethyl methylphenylglycidate, a lactone, and combinations thereof. 
Yontz teaches the use of scented compounds in health care products to provide a positive odor while masking malodors ([0005-0006]). Examiner notes that Yontz defines the term “health care products” as “medical devices externally applied to or into the body of humans and animals for ameliorating a health-related or medical condition” ([0090]). Yontz further teaches wherein the scented compound is biocompatible ([0090] describes the scented compounds used with healthcare and oral products), comprises gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof. ([0067] describes scented compounds including gamma-decalactone, massoia lactone, and/or gamma-nonalactone) and further comprises hexyl acetate, fructone, ethyl methylphenylglycidate, and combinations thereof, and comprises a lactone ([0067] describes scented compounds including fructone, hexyl acetate, ethyl methylphenylglycidate, and lactones; claim 17 explicitly claims a fragrant formulation comprising a gamma-decalactone or gamma-nonalactone and hexyl acetate, fructone, or ethyl methylphenylglycidate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Clement in view of Backscheider and Yontz to incorporate a first and second biocompatible scented compound comprising gamma-decalactone, gamma-nonalactone, massoia lactone, or combinations thereof and hexyl acetate, fructone, and/or ethyl methylphenylglycidate to be dispersed within the coating such that the at least one surface has a multi-layer coating comprising a first and second odor masking compound coupled thereto to arrive at the device of claims 10-12 respectively. Doing so would solve the known problem of the resultant foul smell produced during cauterization (Backscheider Col 1 lines 24-27) by providing a well-known biocompatible fragrant molecule(s) to the coating to advantageously mask malodors and provide the users with an olfactory aesthetic benefit (Yontz [0006]).
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
The applicant has provided arguments that were previously presented to the examiner and responded to as non-persuasive. Such arguments can be found in the remarks filed 02/22/2021, and responded to by the examiner in the non-final rejection mailed 07/21/2021. 
The Applicant argues, on pages 7-8 of the remarks, that neither the Backscheider nor Yontz references “teaches that the odor masking compound/biocompatible scented compound should be incorporated into a coating as claimed”. In response to applicant's arguments against 
The applicant further argues that Yontz does not teach that its fragrances could or should be separated from its alkyl ketal ester on page 8 of the remarks. These arguments are equally unpersuasive for the reasons stated above. Furthermore, the Examiner notes that the 35 U.S.C. 103 rejection of record does not rely on removing or separating the fragrant molecules from the 
The applicant’s amendment to independent claims 1, 6, and 10 do not result in a structural difference in the claims to overcome the combination of record. Claims 1, 6, and 10 were amended to respectively recite a scope encompassing a first portion of the odor-masking compound to be dispersed within the amphiphilic lipid and a second portion coupled to the electrocautery probe. The Clement reference discloses the presence of an amphiphilic lipid having a first portion not coupled to the electrocautery probe and a second portion coupled to the electrocautery probe. Therefore, the combination of Clement, Backscheider, and Yontz that incorporates the scented-odor masking compound within the amphiphilic lipid of Clement necessarily has a first portion dispersed within the amphiphilic lipid and a second portion coupled to the probe. As such, the amendments to the claims fail to overcome the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794